Citation Nr: 0009569	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an increased rating for the service-connected 
peripheral nerve damage located in the left thigh, currently 
rated as 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945 and October 1950 to October 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision from the RO.  



REMAND

In rating peripheral nerve injuries, attention should be 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, and sensory 
disturbances.  38 C.F.R. § 4.120 (1999).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(1999).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (1999).  

With regard to peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (1999).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

A September 1994 VA report of peripheral nerve examination 
noted the veteran's subjective symptoms and medical history 
of left leg dysthesia.  The report noted that, upon 
examination, the veteran had full motor strength of his upper 
and lower extremities bilaterally and symmetric deep tendon 
reflexes, with downward toes bilaterally.  The report also 
noted that the right upper and lower extremities were intact 
to light touch, pin prick, joint position and vibration but 
that the left lateral thigh and medial and lateral aspects of 
the lowers legs exhibited a decrease to light touch and pin 
prick.  The left leg joint position and vibration were 
intact.  The report stated that the examination was 
consistent with a paresthesia of the lower left extremity 
involving the left lateral thigh and the medial and lateral 
aspects of the left leg.  The report noted that the diagnosis 
was that of peripheral neuropathy, particularly sensory 
neuropathy, secondary to a shrapnel injury.  

A September 1994 VA report of feet examination noted the 
veteran's medical history of a gunshot wound in the left 
lateral thigh that exited in the medial thigh, with 
additional shrapnel wounds in the front of the left thigh.  
The veteran's primary subjective symptoms were recorded as 
being foot drop, occasional numbness of the entire left leg 
and a different sensory feel of the left leg and foot as 
compared to that of the right.  The report noted the presence 
of well-healed scars in the lateral buttock and left groin, 
which were not tender or fixed.  The report stated that no 
significant foot drop or muscle weakness was present.  The 
report noted an impression of status post bullet wound of the 
left thigh manifested by reports of left leg numbness and 
left foot weakness.  The report also noted that the veteran's 
report of different sensory feel of his left leg as compared 
to his right could "be justified on the basis of some injury 
to the sciatic nerve in the thigh."  

A brief December 1999 VA report of neurological disorders 
examination contained a diagnosis of left sciatic and 
peroneal partial damage in the upper part of the left thigh.  
The report also noted, upon neurological examination, mild 
left foot drop and hypoesthesia in the left peroneal and left 
tibial nerve distributions.  

The veteran's service-connected disability is reported on the 
most recent rating decision as incomplete left peroneal nerve 
palsy with partial foot drop and appears to be currently 
rated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.124a including Diagnostic Code 8521.  That code, 
appropriate for paralysis of the external popliteal nerve 
(common peroneal), provides for the assessment of a 10 
percent rating where there is mild paralysis of the external 
popliteal nerve.  38 C.F.R. § 4.124a including Diagnostic 
Code 8521.  A 20 percent evaluation requires moderate 
incomplete paralysis of the external popliteal nerve and a 30 
percent evaluation requires severe incomplete paralysis.  Id.  
A 40 percent evaluation, the maximum under Diagnostic Code 
8521, requires complete paralysis of the external popliteal 
nerve with foot drop, slight droop of the first phalanges of 
all toes, inability to dorsiflex the foot, lost extension 
(dorsal flexion) of proximal phalanges of the toes, lost 
abduction of the foot, weakened adduction and anesthesia 
covering the entire dorsum of the foot and toes.  Id.  

Here, the evidence includes inconsistent VA medical opinions 
regarding which nerves are involved and the degree of 
impairment of motor function and loss of reflex associated 
with this disability.  The September 1994 VA report of 
peripheral nerve examination noted a diagnosis of peripheral 
neuropathy, particularly sensory neuropathy.  

The September 1994 VA report of feet examination noted an 
impression of bullet wound of the left thigh manifested by 
reports of left leg numbness and left foot weakness which 
could be "justified on the basis of some injury to the 
sciatic nerve in the thigh."  That report also noted that no 
significant foot drop or muscle weakness was present.  The 
brief December 1999 VA report of neurologic disorders 
examination noted a mild left foot drop and hypoesthesia in 
the left peroneal and left tibial nerve distributions.  

The evidence must clearly correlate to the appropriate 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The most recent VA reports of medical examination do 
not specifically address the rating criteria necessary for 
complete evaluation of the veteran's claim under 38 C.F.R. 
§ 4.120, 4.123, 4.124 and all applicable diagnostic codes of 
4.124a.  

Furthermore, VA regulations require, for application of the 
rating schedule, accurate and fully descriptive medical 
examinations that place an emphasis upon the limitation of 
activity imposed by the disabling condition, viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  Because 
the evaluation of functional impairment is based on the lack 
of usefulness, medical examiners have the responsibility of 
furnishing full descriptions regarding the effects of a 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10 (1999).  

Given that the VA medical evidence is conflicting, incomplete 
for application of the rating schedule and does not clearly 
correlate to the appropriate schedular criteria, the veteran 
should be afforded an additional VA medical examination in 
order to fully evaluate his current level of disability as 
well as to determine which nerves are involved so as to 
assist the RO in appropriately evaluating the disability, 
including the consideration of all relevant diagnostic codes.  

The Board observes that knowledge of the specific nerves 
involved is important in that several diagnostic codes are 
available for rating diseases of the peripheral nerves, 
including, for example, Diagnostic Code 8520 (sciatic nerve), 
Diagnostic Code 8521 (external popliteal (common peroneal 
nerve) and Diagnostic Code 8523-8525 for the various aspects 
of the tibial nerve.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
peripheral nerve damage located in the 
left thigh since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, including copies 
of VA treatment records since August 
1996.  

2.  The RO should again schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected peripheral nerve damage located 
in the left thigh.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  The 
examiner should elicit from the veteran 
and record a full medical history in this 
regard.  The examiner should identify the 
specific nerves injured and indicate 
whether neuritis or neuralgia is present 
or if the sciatic nerve is involved.  The 
examiner should also identify and 
characterize the level of any impairment 
to motor function, trophic changes, 
sensory disturbances, loss of reflexes 
and pain or muscle atrophy associated 
with the disability.  The examiner should 
also identify the presence of foot drop 
or droop, droop of the first phalanges of 
all toes, lost extension (dorsal flexion) 
and abduction of foot, weakened 
adduction, anesthesia covers the entire 
dorsum of the foot, active movement of 
muscles below the knee or whether flexion 
of the knee is weakened or lost.  The 
examiner should further indicate whether 
any incomplete paralysis is characterized 
as mild, moderate, moderately severe, or 
severe.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence, and considering 
the applicability of 38 C.F.R. § 4.120 
regarding evaluations by comparison given 
the site and character of the injury, 
relative impairment to motor function, 
trophic changes, and sensory 
disturbances, 38 C.F.R. § 4.123 regarding 
loss of reflexes, muscle atrophy, sensory 
disturbances, constant pain and the nerve 
involved, including the sciatic nerve, 
and 38 C.F.R. § 4.124 regarding dull or 
intermittent pain sufficient to identify 
the nerve involved.  If the issue remains 
denied, the veteran should be furnished 
with an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


